Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.
 
Response to Amendment
This action is in response to the RCE file on 12/08/2021. The claims 1, 2, 4, 12, 16, 19, 20, 22, 30 and 34 have been amended. Claims 3, 6-7, 13-14, 21, 24-25 31-32 are previously cancelled. The amendment has been entered. Claims 1-2, 4-5, 8-12, 15-20, 22-23, 26-30 and 33-36 are pending in the application. 

Response to Arguments
Applicant’s arguments and amendments, see page 2-3 filed12/08/2021, with respect to the rejection(s) of claim(s) 1 and 19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pouschine et al (US 5918232) and Jung (US 2005/0228796 A1).
Applicant argues on page 3-5 and amendment to claims 12 and 30 are not persuasive. In particular, Pouschine disclose the concept of displaying a second grid that provides a second view of at least a portion of the domain model and comprises a second plurality of cells on (col 9 line 52- col 10 line 12) and Fig. 3-5. Note that the claim only requires “a second view of at least a portion of the domain model”.
 	Applicant argues on page 5-6 and amendment to claims 16 and 34 are not persuasive. In particular, Pouschine disclose selecting either a first domain model representation entity or a second domain model representation entity wherein the first domain model representation entity is configured to offer a first visual representation of at least a portion of the domain model, the first visual representation comprising at least a first grid having a first plurality of cells and wherein the second domain model representation entity is configured to offer a second visual representation of at least a portion of the domain model, the second visual representation comprising at least a second grid having a second plurality of cells on (col 9 line 52- col 10 line 12) and Fig. 3-5. Note that the claim only requires “at least a portion of the domain model”.

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2 and 20 recites “defining at least one additional state corresponding to the at least one cell; … wherein the at least one additional binding is active based on whether the at least one additional state is active or inactive.” while claims 1 and 19 recites “defining at least one state corresponding to at least one cell of the plurality of cells; … wherein the at least one binding is active based on whether the at least one state is active or inactive;” Since the at least one cell has two states (e.g. one state and addition state), it is unclear how the binding would function to the at least one cell if one of the states is inactive. Clarification is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-5, 8-12, 15-20, 22-23, 26-30 and 33-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
As to claim 1,
Step 1: Claim 1 is directed to a non-transitory machine-readable media. Therefore, the claim is eligible under Step 1 for being directed to article of manufacture. 

Step 2A Prong One
Claim 1 recites 
defining a grid wherein defining the grid comprises defining a layout comprising a plurality of cells and wherein all cells of the grid are not correspondingly bound to data of a single matrix having a homogeneous numerical data type; (metal process)
defining at least one state corresponding to at least one cell of the plurality of cells; (metal process)
creating at least one binding, wherein the at least one binding binds information representative of at least one of a model entity and a model entity attribute within the at least one cell to at least one of a model entity, a model entity attribute, (metal process)
a stored representation of at least a portion of the domain model, (insignificant activity)
wherein the at least one binding is active based on whether, the at least one state is active or inactive; (metal process)
displaying the grid on a display device.  (insignificant activity)
The claimed concept is a method of manipulating data structure (i.e. grid, cell and layout) directed to “Mental Process” grouping. These limitations can be performed in a human mind or using pen and paper.
Therefore, claim 1 is an abstract idea.

Step 2A Prong Two
The storing data step is recited at a high level of generality (i.e., as a general means of storing data) and amounts to mere data storing, which is a form of insignificant extra-solution activity. 
The displaying step of a model is recited at a high level of generality (i.e. as a general means of outputting data) and amounts to mere data outputting, which is a form of insignificant extra-solution activity.
The claim recites additional elements such as “non-transitory machine-readable media, processor and display device”. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See applicant’s specification Fig. 1 [0053-0056] for generic computer description.
The judicial exception is not integrated into a practical application.

Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. That is, simply using a conventional machine to collect data. The present claim does not recite any limitation that would integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claim 1 is not patent eligible. Same conclusion for dependent claims of claim 1. See below.

2. (Currently Amended) The media of claim 1, the plurality of steps further comprising: defining at least one additional state corresponding to the at least one cell; (metal process)
creating at least one additional binding, wherein the at least one additional binding binds information representative of at least one of an additional model entity and an additional model entity attribute within the at least one cell to at least one of an additional model entity, an additional model entity attribute, and an additional stored representation of at least a portion of the domain model,active based on whether the at least one additional state is active or inactive.  (metal process)

4. (Currently Amended) The media of claim 1, the plurality of steps further comprising: 
defining an additional grid, wherein the additional grid includes at least one additional cell, wherein the grid provides a first view of at least a portion of the domain model, and wherein the additional grid provides a second view of at least a portion of the domain model; (metal process)
defining at least one additional state corresponding to the at least one additional cell; (metal process)
creating at least one additional binding, wherein the at least one additional binding binds information representative of at least one of the model entity and the model entity attribute within the at least one additional cell to the at least one of the model entity, the model entity attribute, and the stored representation of at least a portion of the domain model, and wherein the at least one additional binding is active based on whether the at least one additional state is active or inactive. (metal process)

5. (Previously Presented) The media of claim 1, wherein the layout comprises the visual representation of at least a portion of the domain model wherein each of a first plurality of cells is identified by a row identifier and a column identifier; (output data)
and the plurality of steps further comprising: 3Application Serial No. 16/795,354 Amendment After Final 
displaying a second grid on a display device wherein the second grid provides a second view of at least a portion of the domain model, wherein one or more column identifiers of an individual cell in the second grid preserves the row and column identifiers for the corresponding cell in the first plurality of cells. (output data)

8. (Original) The media of claim 1, wherein the at least one state corresponding to the at least one cell defines a behavioral attribute, the behavioral attribute comprising at least one of an attribute that establishes the at least one cell as active or inactive, a set of allowed values, a read/write attribute that establishes the at least one cell as read only or read/write, a linkability attribute that establishes the at least one cell as linkable, validation criteria associated with the at least one cell, and a drill- down attribute that establishes whether the at least one cell provides an additional view of at least a portion of the domain model. (metal process)

9. (Original) The media of claim 8, wherein the behavioral attribute comprises the linkability attribute, the plurality of steps further comprising defining an allowable linkable component, wherein the allowable linkable component comprises a model entity, a model entity attribute, a representation entity, or a representation entity attribute, and wherein a link is established if the linkable component is of a specific model entity type, model entity attribute type, representation entity, or representation entity type. (metal process)
 
10. (Previously Presented) The media of claim 1, wherein the domain model comprises a model entity attribute that includes at least one of a model entity state and a model entity behavior, wherein the model entity state comprises at least one of a variable, a definition, a property, a method, a function, a relation, and an event, and wherein the 4Application Serial No. 16/795,354 Amendment After Final model entity behavior comprises at least one of a variable, a definition, a property, a method, a function, a relation, and an event.  (metal process)

11. (Original) The media of claim 1, wherein the domain model comprises at least one of an analytical domain model, a time-series domain model, a financial domain model, and an engineering domain model. (data description)

Same conclusion for independent claims 12, 30 19 and dependent claims. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 

Step 1: Claim 16 is directed to a non-transitory machine-readable media. Therefore, the claim is eligible under Step 1 for being directed to article of manufacture. 

Step 2A Prong One
Claim 16 recites 
selecting either a first domain model representation entity or a second domain model representation entity, (mental process)
 wherein the first domain model representation entity is configured to offer a first visual representation of at least a portion of the domain model, the first visual representation comprising at least a first grid having a first plurality of cells and wherein the second domain model representation entity is configured to offer a second visual representation of at least a portion of the domain model, the second visual representation comprising at least a second grid having a second plurality of cells; (data description)
and displaying, on a display device, the first visual representation of the at least a portion of the domain model if the first domain model representation entity is selected and the second visual representation of the at least a portion of the domain model if the second domain model representation entity is selected. (output data, insignificant activity)
The claimed concept is a method of manipulating data structure (i.e. grid, cell and layout) directed to “Mental Process” grouping. These limitations can be performed in a human mind or using pen and paper.
Therefore, claim 16 is an abstract idea.

Step 2A Prong Two
The displaying step of a model is recited at a high level of generality (i.e. as a general means of outputting data) and amounts to mere data outputting, which is a form of insignificant extra-solution activity.
The claim recites additional elements such as “non-transitory machine-readable media, processor and display device”. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See applicant’s specification Fig. 1 [0053-0056] for generic computer description.
The judicial exception is not integrated into a practical application.

Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. That is, simply using a conventional machine to collect data. The present claim does not recite any limitation that would integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claim 16 is not patent eligible. Same conclusion for dependent claims of claim 16. See below.

17. (Original) The media of claim 16, wherein the first domain model representation entity comprises at least one of a definition of a first set of allowable model entity relationships, a definition of a first set of allowable representation entity relationships, and a definition of a first set of representation entities; and wherein the second domain model representation entity comprises at least one of a second set of allowable model entity relationships, a definition of a second set of allowable representation entity relationships, and a definition of a second set of representation entities.  (data description)

18. (Original) The media of claim 16, wherein the domain model comprises at least one of an analytical domain model, a time-series domain model, a financial domain model, and an engineering domain model.  (data description)

Same conclusion for independent claim 34 and dependent claims. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claims 1-2, 4-5, 8-12, 15-20, 22-23, 26-30 and 33-36 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim(s) 12, 15-18, 30 and 33-36 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Pouschine et al (US 5918232), hereinafter Pouschine.

Claim 12. (Currently Amended) One or more non-transitory machine-readable media having computer-executable instructions embodied thereon for Pouschine discloses creating a visual representation of at least a portion of a domain model, the instructions configured to be executed by a processor to cause the processor to perform a plurality of steps, the plurality of steps comprising: 
Pouschine: (col 5 line 8-20) “A second preferred embodiment is a method of querying a multidimensional computer modeling data structure or hyperstructure in a computer system having at least one data storage device, a data processing device, an input device, an output device, a hyperstructure constructed in one data storage device, a calculation engine, a Domain Modeling Rule Set Preparation Module, a query engine, and an evaluator which communicates with an SQL generator, a math library, a cache retrieval device and a sort and search processor. … An execution tree with results is generated, the query results are packaged and the results displayed in an output device.”
Pouschine discloses defining a first grid, 
Pouschine: (col 15 line 12-28) “Only a tiny fraction of the cells 56 in a model 50 actually represent meaningful information. Users and client applications attempting to navigate the datacube can frequently benefit from guidance as to where the useful information resides in the datacube 52 (see FIG. 2). [correspond to a grid] The DOLAP Client Application lets the model builder create and maintain an infospace 102 that defines a set of dimension and default element combinations which in turn define useful portions of the DOLAP datacube. [correspond to defining a grid wherein defining the grid comprises defining a layout comprising a plurality of cells] The schema 104 is a set of persistent objects stored in a repository that specifies how information is stored in databases, tables and their component columns. Schema 104 contains the physical table configuration and relationship between tables of data. [correspond to defining at least one state corresponding to at least one cell of the plurality of cells] The schema object 106 contains the descriptions of the columns 108, tables 110, databases 112, and servers 114 corresponding to the contents of the data warehouses 16.”
Pouschine: (Col 15 line 21-28) “The schema 104 is a set of persistent objects stored in a repository that specifies how information is stored in databases, tables and their component columns. Schema 104 contains the physical table configuration and relationship between tables of data. [correspond to domain model] The schema object 106 contains the descriptions of the columns 108, tables 110, databases 112, and servers 114 corresponding to the contents of the data warehouses 16.”
Pouschine discloses wherein the first grid provides a first view of at least a portion of the domain model and comprises wherein each of the first plurality of cells is identified by a row identifier and a column identifier; and 
Pouschine: (col 6 line 63-67) “Cell address--A specification of one element from each of the dimensions necessary to locate a cell in the datacube. An address is expressed as (element .vertline. element .vertline. . . . .vertline. element). If an element is ambiguous between defined dimensions, it is disambiguated as dimension.element.”
See Fig 3 and 5 for the first grid provides a first view of at least a portion of the domain.
(col 15 line 9-11) “A cell address 100 specifies one element from each of the dimensions necessary to locate a cell 56 in a datacube 52 (see FIG. 2) and can be used to specify UEVs 96.” [correspond to each of a first plurality of cells is identified by a row identifier and a column identifier]
Pouschine discloses displaying a second grid on a display device, wherein the second grid provides a second view of at least a portion of the domain model and comprises a second plurality of cells, wherein one or more column identifiers of an individual cell in the second grid preserves the row and column identifiers for the corresponding cell in the first grid.  
Pouschine: Pouschine: (col 9 line 52- col 10 line12) “FIG. 2 shows a generic data structure or computer model 50. A DOLAP model consists of a number of components built, maintained, and used by the DOLAP Server. A model's purpose is to present to a client application an accurate view of the structure of a desired part of a business, and to support the calculation and analysis of the data present within that structure. In a simplified form, a model consists of the model structure, storage for data (BLOBs--including worksheets and data from third party applications), an optional set of user-entered values specified by a client user (what-if values and business drivers, such as a commission rate) and zero or more information spaces (defined areas of the model that contain information). The resulting model can be visualized as a datacube 52 composed of n number of dimensions 54, each of which includes one or more elements 58 whose intersections define a plurality of cells 56. Although three dimensions 54 are illustrated here, the number of dimensions 54 is not limited. For this reason, the datacubes may also be referred to more generally as "hyperstructures 51". A special case of the general category of hyperstructures is defined by the term "hypercube", a term which refers to a cube having more than three dimensions.”
Fig 3 illustrate example of displaying a second grid on a display device wherein the second grid provides a second view of at least a portion of the domain model.

    PNG
    media_image1.png
    266
    459
    media_image1.png
    Greyscale

Pouschine: Fig 5 illustrate example for one or more column identifiers of an individual cell in the second grid preserves the row and column identifiers for the corresponding cell in the first plurality of cells.  

    PNG
    media_image2.png
    577
    1011
    media_image2.png
    Greyscale


Regarding Claim 30, the same ground of rejection is made as discussed above for substantially similar rationale. 

Claim 15 and 33 
Pouschine discloses wherein the domain model comprises at least one of an analytical domain model, a time-series domain model, a financial domain model, and an engineering domain model.  
Pouschine: Col 2 line 9-31) “In response to business needs of this sort, a database architecture called the On Line Analytical Processing database (OLAP) has been developed. This data model is conceptualized as a multidimensional cube or block composed of smaller "cells". A simple three-dimensional model can be visualized as a cube in which data resides at the intersections of elements which comprise the dimensions. A simple example would have divisions of a company "A", "B", and "C" along an "X" axis dimension, time in years, such as "1996", "1997", and "1998" along a "Y" axis dimension, and a financial dimension including the "Sales", "Units", and "Profits" along a "Z" axis. The individual components of the dimensions are called "elements", and in this example include A, B and C from the "company" dimension, Sales, Units and Profits from the "financial" dimension, etc. Once this model is constructed, a user can specify data to be extracted from a particular cell of the model, for example the projected profits expected from B company in the year 1998. The contents of the cells may be accessed from database records for known quantities or they may be calculated by applying known business or mathematical principles to data from the database.”

Claim 16. (Currently Amended) One or more non-transitory machine-readable media having computer-executable instructions embodied thereon for Pouschine discloses providing a plurality of 5Application Serial No. 16/795,354 Amendment After Finalvisual representations of at least a portion of a domain model, wherein the plurality of visual representations models are selectable, the instructions configured to be executed by a processor to cause the processor to perform a plurality of steps, the plurality of steps comprising: 
Pouschine: (col 5 line 8-20) “A second preferred embodiment is a method of querying a multidimensional computer modeling data structure or hyperstructure in a computer system having at least one data storage device, a data processing device, an input device, an output device, a hyperstructure constructed in one data storage device, a calculation engine, a Domain Modeling Rule Set Preparation Module, a query engine, and an evaluator which communicates with an SQL generator, a math library, a cache retrieval device and a sort and search processor. … An execution tree with results is generated, the query results are packaged and the results displayed in an output device.”
Pouschine discloses selecting either a first domain model representation entity or a second domain model representation entity wherein the first domain model representation entity is configured to offer a first visual representation of at least a portion of the domain model, the first visual representation comprising at least a first grid having a first plurality of cells and wherein the second domain model representation entity is configured to offer a second visual representation of at least a portion of the domain model, the second visual representation comprising at least a second grid having a second plurality of cells; and displaying, on a display device, the first visual representation of the at least a portion of the domain model if the first domain model representation entity is selected and the second visual representation of the at least a portion of the domain model if the second domain model representation entity is selected.  
Pouschine: (col 12 line 58-67) “FIG. 5 shows an example of a data retrieval. The Hyperstructure Query Language (HQL) is used for fetching cells in the datacube, fetching lists of qualifying elements (optionally with each element's selected attribute values), or fetching lists of unique attribute values. Although the subject will be covered in more depth below, basically the contents of cells are specified by the rules attached to the elements whose intersection locates the cell. Switching to an element in an orthogonal dimension is depicted by separating vertical lines.”
Pouschine (col 9 line 52- col 10 line12) “FIG. 2 shows a generic data structure or computer model 50. A DOLAP model consists of a number of components built, maintained, and used by the DOLAP Server. A model's purpose is to present to a client application an accurate view of the structure of a desired part of a business, and to support the calculation and analysis of the data present within that structure. In a simplified form, a model consists of the model structure, storage for data (BLOBs--including worksheets and data from third party applications), an optional set of user-entered values specified by a client user (what-if values and business drivers, such as a commission rate) and zero or more information spaces (defined areas of the model that contain information). The resulting model can be visualized as a datacube 52 composed of n number of dimensions 54, each of which includes one or more elements 58 whose intersections define a plurality of cells 56. Although three dimensions 54 are illustrated here, the number of dimensions 54 is not limited. For this reason, the datacubes may also be referred to more generally as "hyperstructures 51". A special case of the general category of hyperstructures is defined by the term "hypercube", a term which refers to a cube having more than three dimensions.”
Each dimension corresponds to a domain model. See Fig 3-5.

Regarding Claim 34, the same ground of rejection is made as discussed above for substantially similar rationale. 

Claim 17 and 35
Pouschine discloses wherein the first domain model representation entity comprises at least one of a definition of a first set of allowable model entity relationships, a definition of a first set of allowable representation entity relationships, and a definition of a first set of representation entities; and wherein the second domain model representation entity comprises at least one of a second set of allowable model entity relationships, a definition of a second set of allowable representation entity relationships, and a definition of a second set of representation entities.  
Pouschine: (col 1 line 28-60) “Computer modeling allows great quantities of data to be utilized in the construction of data models. A data model is a collection of conceptual tools for describing real-world processes to be modeled based on data from the database, and the relationships among these processes. There are several variations of the database organization methods that are used in the construction of data models. A relational database uses a method in which files are linked together as required. In a non-relational system, such as hierarchical or network type, records in one file contain embedded pointers to the locations of records in another. These are fixed links which are set up in advance to speed up processing. In a relational database, relationships between files are created by comparing data, such as accounts and names. A relational system is more flexible, and can take two or more files and generate a new file that meets matching criteria, such as the names of customers who bought a certain product. In order to use relational databases, a Structured Query Language (SQL) was developed to interrogate and process data. SQL can be used as a fill-blown programming language, or SQL commands can be embedded within a programming language to interface with a database. The DataBase Management System (DBMS) is the software that manages the database. It allows for creation of tables and the processing done in relation to these tables. Most all DBMSs today are actually Relational DBMSs (RDBMS), which manage the relationships between tables. The DBMS creates tables by defining individual elements of data that fill them. These data fields are called "attributes" in a relational database. When data is entered, updated, queried, or when reports are generated, the application communicates with the DBMS in SQL.”
Pouschine: (col 10 line 25-46) Dimensions 54 represent the fundamental characteristics of the business area being modeled, and for the purposes of a model are assumed to be orthogonal to each other. Typical dimensions include Finance, Time, Scenario, Organization, Geography, Products, Customers, Competitors, and so forth. Elements 58 are the specific items associated with each dimension. Using the examples above, the Time dimension might have the elements 1994, 1995, 1996 and the set of four quarters for each of those years. The Organization dimension might be composed of the specific names of a holding company's subsidiaries, and the Geography dimension might consist of World-wide, US, Europe, and Asia, with the US being subdivided into North, West, Southeast, and Northeast regions, and so forth. Each cell 56 in the hyperstructure 51 can be addressed by specifying an element 58 from each dimension 54 in the model 50. In general, the elements 58 within a dimension 54 are structured into a hierarchy of parent and child elements. The subdividing of the Geography region described above is an example of the hierarchical relationship among elements. DOLAP hierarchies are not strict hierarchies, because elements can have multiple parent elements.” 
Each dimension correspond to a domain model.

Claim 18 and 36
Pouschine discloses wherein the domain model comprises at least one of an analytical domain model, a time-series domain model, a financial domain model, and an engineering domain model.  
Pouschine: Col 2 line 9-31) “In response to business needs of this sort, a database architecture called the On Line Analytical Processing database (OLAP) has been developed. This data model is conceptualized as a multidimensional cube or block composed of smaller "cells". A simple three-dimensional model can be visualized as a cube in which data resides at the intersections of elements which comprise the dimensions. A simple example would have divisions of a company "A", "B", and "C" along an "X" axis dimension, time in years, such as "1996", "1997", and "1998" along a "Y" axis dimension, and a financial dimension including the "Sales", "Units", and "Profits" along a "Z" axis. The individual components of the dimensions are called "elements", and in this example include A, B and C from the "company" dimension, Sales, Units and Profits from the "financial" dimension, etc. Once this model is constructed, a user can specify data to be extracted from a particular cell of the model, for example the projected profits expected from B company in the year 1998. The contents of the cells may be accessed from database records for known quantities or they may be calculated by applying known business or mathematical principles to data from the database.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-5, 8-11, 19-20, 22-23 and 26-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pouschine et al (US 5918232), hereinafter Pouschine, in view of Jung (US 2005/0228796 A1),

Claim 1. (Currently Amended) One or more non-transitory machine-readable media having computer-executable instructions embodied thereon for Pouschine discloses providing a visual representation of at least a portion of a domain model, the instructions configured to be executed by a processor to cause the processor to perform a plurality of steps, the plurality of steps comprising: 
Pouschine: (col 5 line 8-20) “A second preferred embodiment is a method of querying a multidimensional computer modeling data structure or hyperstructure in a computer system having at least one data storage device, a data processing device, an input device, an output device, a hyperstructure constructed in one data storage device, a calculation engine, a Domain Modeling Rule Set Preparation Module, a query engine, and an evaluator which communicates with an SQL generator, a math library, a cache retrieval device and a sort and search processor. … An execution tree with results is generated, the query results are packaged and the results displayed in an output device.”
Pouschine discloses defining a grid wherein defining the grid comprises defining a layout comprising a plurality of cells 
Pouschine: (col 15 line 12-28) “Only a tiny fraction of the cells 56 in a model 50 actually represent meaningful information. Users and client applications attempting to navigate the datacube can frequently benefit from guidance as to where the useful information resides in the datacube 52 (see FIG. 2). [correspond to a grid] The DOLAP Client Application lets the model builder create and maintain an infospace 102 that defines a set of dimension and default element combinations which in turn define useful portions of the DOLAP datacube. [correspond to defining a grid wherein defining the grid comprises defining a layout comprising a plurality of cells] The schema 104 is a set of persistent objects stored in a repository that specifies how information is stored in databases, tables and their component columns. Schema 104 contains the physical table configuration and relationship between tables of data. [correspond to defining at least one state corresponding to at least one cell of the plurality of cells] The schema object 106 contains the descriptions of the columns 108, tables 110, databases 112, and servers 114 corresponding to the contents of the data warehouses 16.”
Pouschine: (Col 15 line 21-28) “The schema 104 is a set of persistent objects stored in a repository that specifies how information is stored in databases, tables and their component columns. Schema 104 contains the physical table configuration and relationship between tables of data. [correspond to domain model] The schema object 106 contains the descriptions of the columns 108, tables 110, databases 112, and servers 114 corresponding to the contents of the data warehouses 16.”
(col 9 line 52- col 10 line12) “FIG. 2 shows a generic data structure or computer model 50. A DOLAP model consists of a number of components built, maintained, and used by the DOLAP Server. A model's purpose is to present to a client application an accurate view of the structure of a desired part of a business, and to support the calculation and analysis of the data present within that structure. In a simplified form, a model consists of the model structure, storage for data (BLOBs--including worksheets and data from third party applications), an optional set of user-entered values specified by a client user (what-if values and business drivers, such as a commission rate) and zero or more information spaces (defined areas of the model that contain information). The resulting model can be visualized as a datacube 52 composed of n number of dimensions 54, each of which includes one or more elements 58 whose intersections define a plurality of cells 56. [correspond to the grid comprises defining a layout comprising a plurality of cells] Although three dimensions 54 are illustrated here, the number of dimensions 54 is not limited. For this reason, the datacubes may also be referred to more generally as "hyperstructures 51". A special case of the general category of hyperstructures is defined by the term "hypercube", a term which refers to a cube having more than three dimensions.”
Pouschine discloses displaying the grid on a display device.  
Pouschine: (col 11 line 62-67) “FIG. 4 illustrates a hyperstructure 51 from which a sub-cube 66 has been extracted. An element in the Time dimension 63 has been declared NS, as also has an element in the Organization dimension 64, resulting in a second sub-cube 68, and a third element in the Finance dimension 65 has also been Not Specified resulting in sub-cube 70.”
(col 14 line 1-19) “A variety of user interface tools are provided. …”
Pouschine: (col 9 line 52- col 10 line12) “FIG. 2 shows a generic data structure or computer model 50. A DOLAP model consists of a number of components built, maintained, and used by the DOLAP Server. A model's purpose is to present to a client application an accurate view of the structure of a desired part of a business, and to support the calculation and analysis of the data present within that structure. In a simplified form, a model consists of the model structure, storage for data (BLOBs--including worksheets and data from third party applications), an optional set of user-entered values specified by a client user (what-if values and business drivers, such as a commission rate) and zero or more information spaces (defined areas of the model that contain information). The resulting model can be visualized as a datacube 52 composed of n number of dimensions 54, each of which includes one or more elements 58 whose intersections define a plurality of cells 56. Although three dimensions 54 are illustrated here, the number of dimensions 54 is not limited. For this reason, the datacubes may also be referred to more generally as "hyperstructures 51". A special case of the general category of hyperstructures is defined by the term "hypercube", a term which refers to a cube having more than three dimensions.”

Pouschine does not appear to explicitly disclose defining at least one state corresponding to at least one cell of the plurality of cells; and  wherein all cells of the grid are not correspondingly bound to data of a single matrix having a homogeneous numerical data type;

However, Jung discloses defining a grid wherein defining the grid comprises defining a layout comprising a plurality of cells and defining at least one state corresponding to at least one cell of the plurality of cells; and wherein all cells of the grid are not correspondingly bound to data of a single matrix having a homogeneous numerical data type; [0101-0102] “Since different types of stored objects (or information) 312 may be used by, and/or updated or generated by, one or more application(s) process(es) 310, a uniform object (or information) representation generation process 330 may be used to generate an object usage log having a uniform (universal) format 332. [correspond to layout comprising a plurality of cells] … Thus, a task boundary determination process 340 uses task boundary model parameters 349 to define task boundaries within a session(s). Examples of this process 340 will be described in detail in .sctn. 4.2.3.3 below. The defined tasks are stored as usage task data 342. The usage task data 342 may include records 344, each of which include an optional user ID field 345, a sub-a-ERD field 346, an optional time/date stamp field 347, and a task ID field 348. The user ID field 345 of the usage task data records 344 corresponds to the user ID field 325 of the object (or information) usage log records 324 and the user ID field 335 of the object (or information) usage log in universal format records 334. The sub-a-ERD field 346 of the usage task data records 344 corresponds to the sub-a-ERD field 336 of the object usage log in universal format records 334. The time stamp field 347 of the usage task data records 344 corresponds to the time stamp field 337 of the object (or information) usage log in uniform format records 334 and the time stamp field 327 of the object (or information) usage log records 324. Finally, the task ID field 348 is generated by the task boundary determination process 340. To reiterate, examples of this process 340 will be described in .sctn. 4.2.3.3 below.”
Examiner considers each object correspond to a grid.
[0117] “Below, .sctn. 4.2.3.2.1 introduces different types (e.g., structured, active, and linear) objects (or information). Then, advantages of representing various type of objects (or information) in a uniform way are discussed in .sctn. 4.2.3.2.2 below. Thereafter, an exemplary architecture in which the uniform representation of the present invention, as well as the task analysis engine of the present invention, are depicted is described in .sctn. 4.2.3.2.3 below. Next, an exemplary uniform representation, namely annotated ERDs, is described in .sctn. 4.2.3.2.4 below. The ways in which various types of objects (or information) are mapped to a uniform representation is described in .sctn. 4.2.3.2.5 below. [correspond to all cells of the grid are not correspondingly bound to data of a single matrix having a homogeneous numerical data type] Finally, certain aspects of the uniform representation are described in .sctn. 4.2.3.2.6 below.” See [0189] for example.
Jung discloses creating at least one binding, wherein the at least one binding binds information representative of at least one of a model entity and a model entity attribute within the at least one cell to at least one of a model entity, a model entity attribute, and 
a stored representation of at least a portion of the domain model, wherein the at least one binding is active based on whether, the at least one state is active or inactive; 
Jung: [0124] “Mapping different types of objects (or information) into a uniform representation has a number of advantages. First, instead of requiring different computational processes for the different types of objects (or information), computation or inference can occur uniformly over different types of information when a uniform representation is used. The results of such a computation can then be "mapped back" into a particular type of object (or information) such that processes intrinsic to that type of object can use the results. Thus, by permitting different types of objects (or information) to be mapped to a uniform representation and a uniform representation to be mapped back to a particular type of object (or information), a wide variety of application or user information may be shared between computational processes. [correspond to creating at least one binding] Such computational processes may be of uniform construction, while particular object (or information) class information (e.g., linear, active, or structured) need not be dictated to the applications or users.”
Jung: [0126] FIG. 5 is a block diagram of an environment 500 in which an exemplary software architecture 520 permits applications 540 and services 530 to use different types of stored objects 510/312'. In this case, the stored objects (or information) 510/312' may include structured objects (or information) 510a, active objects 510b, and linear objects 510c. [correspond to wherein the at least one binding is active based on whether, the at least one state is active or inactive] Mapping (or translation) engines 522 map the different types of objects (or information) to a uniform representation, or a uniform semantic network (or representation), in this instance, an annotated ERD (or a-ERD) to be described in more detail in .sctn. 4.2.3.2.4 below. More specifically, a translator 522a may be used to map structured objects (or information) 510a to the a-ERD format 524. For example, an ERD UML (entity relation diagram--unified modeling language) may be used to map objects having an entity relationship diagram (or ERD) structure to the a-ERD format 524. Another translator 522b may be used to map active objects (or information) 510b to the a-ERD format 524. For example, a "type library" which describes all elements of an active object or a JAVA reflection API may be used to map COMS or JAVA objects, respectively, to the a-ERD format 524. Finally, a translator 522c may be used to map linear objects (or information) 510c to the a-ERD format 524. For example, a parser 522c may be used to parse words found in a text document. Examples of mapping structured, linear, and active objects will be described in .sctn. 4.2.3.2.5 below. An example of the uniform representation, namely annotated ERDs is described in .sctn. 4.2.3.2.4 below.”
Jung:  [0134] “Exemplary entity relationship diagrams are shown in FIGS. 7A, 7B, and 9A. [correspond to at least one binding binds information representative of at least one of a model entity and a model entity attribute within the at least one cell to at least one of a model entity, a model entity attribute, and a stored representation of at least a portion of the domain model] Before describing these diagrams, a brief overview of the relational model of database design is presented here with reference to FIGS. 6A and 6B. FIG. 6A depicts a relational model of a database which relates a cuisine type identifier(s) (or "CTID") to a restaurant identifier (or "RID"). FIG. 6B depicts a relational model of a database which relates a person/place identifier ("PPID") to a neighborhood(s) identifier (or "NID"). In the relational database vernacular, the table 600a/600b is referred to as the "relation", each row (or record) 610a/610b of the relation 600a/600b is referred to as a "tuple", the number of tuples 610a/610b in the relation 600a/600b is referred to as the "cardinality" of the relation 610a/610b, each column (or field) 620a/620b of the relation 600a/600b is referred to as an "attribute" of the relation 610a/610b, and the number of attributes 620a/620b of the relation 600a/600b is referred to as the "degree" of the relation 600a/600b. A "primary key" 630a/630b is a unique identifier for the relation. Basically, the primary key may be one or more attributes for which no two (2) tuples (or records) have the same value. The degree of the relation will not change with time, though the cardinality of the relation may change with time as tuples (or records) are added and/or deleted. The cardinality of the relation 600a is "N" and the cardinality of the relation 600b is "M". Finally, a domain is a pool of legal values, excluding the "null" value, from which one or more attributes draw their actual values.
[0168] “FIG. 45 is a flow diagram of an exemplary process 330' for mapping various types of objects (or information) to the uniform representation. As shown in decision step 4510 and step 4515, if the object is a database (or an ERD of a database), all attributes are converted to entities using a "has a" relation. (Recall, e.g., FIGS. 8A, 8B, and 9B.) As shown in decision step 4520 and step 4525, if the object has a hierarchical structure, then a directed hypergraph or predicate list in which information entities are related via "parent/child" relations is generated. (Recall, e.g., FIGS. 34A and 34B.) As shown in decision step 4530 and step 4535, if the object has a tabular structure, then a directed hypergraph or predicate list in which a table entity contains column name entities and row number entities and in which the column name and row number entities are related with information entities via "contain" relations is generated. (Recall, e.g., FIGS. 35A and 35B.) Recall that this structure may be compressed as was illustrated with reference to FIG. 40 above. As shown in decision step 4540 and step 4545, if the object has a linear structure, then a directed hypergraph or predicate list in which information entities are related to one another via "preceeds/follows" relations is generated. (Recall, e.g., FIG. 36.) Recall that this structure may be compressed as was illustrated with reference to FIG. 39 above. Finally, as shown in decision step 4550 and step 4555, if the object is an active object (i.e., has methods and perhaps properties), then a directed hypergraph or predicate list in which: (i) the object name is an entity which is related to entities corresponding to properties (or variables) of the object; (ii) the entities corresponding to the properties (or variables) of the object are related to entities corresponding to methods that "get" or "set" those properties (or variables); (iii) the entity corresponding to the object name is related to entities corresponding to methods of the object; and (iv) each of the entities corresponding to methods of the object is related to a parameter list entity which has a "contains" relation to the parameters used or determined by the method, is generated. (Recall, e.g., FIGS. 37A and 37B.)” 
Pouschine and Jung are analogous art because they are from the “same field of endeavor” data analysis for software application.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Pouschine and Jung before him or her, to modify the multidimension domain model of Pouschine to include the feature of uniform semantic network of Jung because this combination provides uniform representation of various types of information which would be useful for different applications.
The suggestion/motivation for doing so would have been Jung: [0014] “To reiterate, applications and application services are typically tailored to only those underlying object or information type(s) that are relevant to the particular application or application service. Unfortunately, it is not easy to implement inter-application services, such as analyzing tasks discussed above, which user various types of objects. Thus, a uniform representation of various types of objects (or information) would be useful.”
Therefore, it would have been obvious to combine Pouschine and Jung to obtain the invention as specified in the instant claim(s).

Regarding Claim 19, the same ground of rejection is made as discussed above for substantially similar rationale. 

Claim 2 and 20:
Jung discloses defining at least one additional state corresponding to the at least one cell; 
Jung: [0176] “The uniform representation of the present invention can handle ambiguity. Many predicate logic based systems, such as deductive databases or deductive object oriented databases for example, require logical consistency in the database. Thus, for example, in such applications, facts such as "color(A, Red)" and "color(A, Blue)" can't exist in the database if only one color is permitted for A. In particular, this will result in both of the following to be true: color(A, Red) and color(A, .about.Red) (where.about.is the logical NOT), which is a logical contradiction. The uniform representation of the present invention does not constrain knowledge to a particular logical formalism. Accordingly, both predicates may be simultaneously represented, notwithstanding the fact that they may define a logical contradiction. It is left to other computational processing to disambiguate these statements, possibly by searching for other contextual information (as illustrated below), or waiting for additional attribution as noted above (as illustrated below). [correspond to defining at least one additional state corresponding to the at least one cell] For example, referring to FIGS. 42A through 42C, note that in FIG. 42A, a truck entity is permitted to have two, seemingly contracting, colors--red and blue. However, as shown in FIG. 42B, additional attribution resolves the seeming contraction. That is, the truck had color red before Mar. 1, 1998, and had color blue after Mar. 1, 1998. (It was possibly painted on Mar. 1, 1998.) FIG. 42C illustrates both additional attribution and contextual information. That is, Tom said before Mar. 1, 1998, that the truck is red and after Mar. 1, 1998, that the truck is blue. Nancy said before Mar. 1, 1998 that the truck is red and after Mar. 1, 1998, the truck is green. It is noted that Tom is color blind. Thus, for example, it is left for an application using the information from the uniform representation of the present invention to discount Tom's statements of color.”
Jung discloses creating at least one additional binding, wherein the at least one additional binding binds information representative of at least one of an additional model entity and an additional model entity attribute within the at least one cell to at least one of an additional model entity, an additional model entity attribute, and an additional stored representation of at least a portion of the domain model,
Jung [0177--0181] “The uniform representation of the present invention handles multiple attribution. Since the uniform representation of the present invention handles ambiguity, incremental attribution, and multiple contexts, as described above, different applications with different "points of view" can add their attributes into the uniform representation. For example, referring to FIG. 43, different applications may be concerned with different things about Tom. Thus, a medical application may be concerned with the fact that Tom is color blind. A personal address book application may be concerned with the fact that Tom is a friend that lives at an address. Finally, a human resources application may be concerned with the fact that Tom was hired on Jul. 1, 1992, is a senior manager, and has an address. As in the example of FIG. 43, sometimes the attributes do not conflict. However, attributes may conflict, as noted above. However, to reiterate, mapping and contexts may be used to disambiguate them.”

Claim 4 and 22
Pouschine discloses defining an additional grid, wherein the additional grid includes at least one additional cell, wherein the grid provides a first view of at least a portion of the domain model, and wherein the additional grid provides a second view of at least a portion of the domain model; 
Pouschine: (col 15 line 12-28) “Only a tiny fraction of the cells 56 in a model 50 actually represent meaningful information. Users and client applications attempting to navigate the datacube can frequently benefit from guidance as to where the useful information resides in the datacube 52 (see FIG. 2). [correspond to a grid] The DOLAP Client Application lets the model builder create and maintain an infospace 102 that defines a set of dimension and default element combinations which in turn define useful portions of the DOLAP datacube. [correspond to defining an additional grid, wherein the additional grid includes at least one additional cell] The schema 104 is a set of persistent objects stored in a repository that specifies how information is stored in databases, tables and their component columns. Schema 104 contains the physical table configuration and relationship between tables of data. The schema object 106 contains the descriptions of the columns 108, tables 110, databases 112, and servers 114 corresponding to the contents of the data warehouses 16.”
Pouschine: (Col 15 line 21-28) “The schema 104 is a set of persistent objects stored in a repository that specifies how information is stored in databases, tables and their component columns. Schema 104 contains the physical table configuration and relationship between tables of data. [correspond to domain model] The schema object 106 contains the descriptions of the columns 108, tables 110, databases 112, and servers 114 corresponding to the contents of the data warehouses 16.”
(col 9 line 52- col 10 line12) “FIG. 2 shows a generic data structure or computer model 50. A DOLAP model consists of a number of components built, maintained, and used by the DOLAP Server. A model's purpose is to present to a client application an accurate view of the structure of a desired part of a business, and to support the calculation and analysis of the data present within that structure. In a simplified form, a model consists of the model structure, storage for data (BLOBs--including worksheets and data from third party applications), an optional set of user-entered values specified by a client user (what-if values and business drivers, such as a commission rate) and zero or more information spaces (defined areas of the model that contain information). The resulting model can be visualized as a datacube 52 composed of n number of dimensions 54, each of which includes one or more elements 58 whose intersections define a plurality of cells 56. [correspond to wherein the grid provides a first view of at least a portion of the domain model, and wherein the additional grid provides a second view of at least a portion of the domain model] Although three dimensions 54 are illustrated here, the number of dimensions 54 is not limited. For this reason, the datacubes may also be referred to more generally as "hyperstructures 51". A special case of the general category of hyperstructures is defined by the term "hypercube", a term which refers to a cube having more than three dimensions.”
Each dimension of the domain model correspond to a view.
Jung discloses defining at least one additional state corresponding to the at least one additional cell; 
Jung [0117] “Below, .sctn. 4.2.3.2.1 introduces different types (e.g., structured, active, and linear) objects (or information). Then, advantages of representing various type of objects (or information) in a uniform way are discussed in .sctn. 4.2.3.2.2 below. Thereafter, an exemplary architecture in which the uniform representation of the present invention, as well as the task analysis engine of the present invention, are depicted is described in .sctn. 4.2.3.2.3 below. Next, an exemplary uniform representation, namely annotated ERDs, is described in .sctn. 4.2.3.2.4 below. The ways in which various types of objects (or information) are mapped to a uniform representation is described in .sctn. 4.2.3.2.5 below. Finally, certain aspects of the uniform representation are described in .sctn. 4.2.3.2.6 below.”
Jung [0168] “FIG. 45 is a flow diagram of an exemplary process 330' for mapping various types of objects (or information) to the uniform representation. … (Recall, e.g., FIGS. 34A and 34B.) As shown in decision step 4530 and step 4535, if the object has a tabular structure, then a directed hypergraph or predicate list in which a table entity contains column name entities and row number entities and in which the column name and row number entities are related with information entities via "contain" relations is generated. [correspond to defining at least one additional state corresponding to the at least one additional cell] (Recall, e.g., FIGS. 35A and 35B.) Recall that this structure may be compressed as was illustrated with reference to FIG. 40 above. As shown in decision step 4540 and step 4545, if the object has a linear structure, then a directed hypergraph or predicate list in which information entities are related to one another via "preceeds/follows" relations is generated. (Recall, e.g., FIG. 36.) Recall that this structure may be compressed as was illustrated with reference to FIG. 39 above. Finally, as shown in decision step 4550 and step 4555, if the object is an active object (i.e., has methods and perhaps properties), then a directed hypergraph or predicate list in which: (i) the object name is an entity which is related to entities corresponding to properties (or variables) of the object; (ii) the entities corresponding to the properties (or variables) of the object are related to entities corresponding to methods that "get" or "set" those properties (or variables); (iii) the entity corresponding to the object name is related to entities corresponding to methods of the object; and (iv) each of the entities corresponding to methods of the object is related to a parameter list entity which has a "contains" relation to the parameters used or determined by the method, is generated. (Recall, e.g., FIGS. 37A and 37B.)”
[0170] “The uniform representation of the present invention can also handle intentional and extensional definitions. As shown in FIG. 41, intentional definitions are created by attaching code (active information) 4120 to predicates and supporting logic symbols 4110. Line 4130 is an example which illustrates and extensional definition.”
Jung discloses creating at least one additional binding, wherein the at least one additional binding binds information representative of at least one of the model entity and the model entity attribute within the at least one additional cell to the at least one of the model entity, the model entity attribute, and the stored representation of at least a portion of the domain model, and wherein the at least one additional binding is active based on whether the at least one additional state is active or inactive.  
Jung: [0176-0178] “The uniform representation of the present invention can handle ambiguity. Many predicate logic based systems, such as deductive databases or deductive object oriented databases for example, require logical consistency in the database. Thus, for example, in such applications, facts such as "color(A, Red)" and "color(A, Blue)" can't exist in the database if only one color is permitted for A. In particular, this will result in both of the following to be true: color(A, Red) and color(A, .about.Red) (where.about.is the logical NOT), which is a logical contradiction. The uniform representation of the present invention does not constrain knowledge to a particular logical formalism. Accordingly, both predicates may be simultaneously represented, notwithstanding the fact that they may define a logical contradiction. It is left to other computational processing to disambiguate these statements, possibly by searching for other contextual information (as illustrated below), or waiting for additional attribution as noted above (as illustrated below). For example, referring to FIGS. 42A through 42C, note that in FIG. 42A, a truck entity is permitted to have two, seemingly contracting, colors--red and blue. However, as shown in FIG. 42B, additional attribution resolves the seeming contraction. That is, the truck had color red before Mar. 1, 1998, and had color blue after Mar. 1, 1998. (It was possibly painted on Mar. 1, 1998.) FIG. 42C illustrates both additional attribution and contextual information. That is, Tom said before Mar. 1, 1998, that the truck is red and after Mar. 1, 1998, that the truck is blue. Nancy said before Mar. 1, 1998 that the truck is red and after Mar. 1, 1998, the truck is green. It is noted that Tom is color blind. Thus, for example, it is left for an application using the information from the uniform representation of the present invention to discount Tom's statements of color. The uniform representation of the present invention handles multiple attribution. Since the uniform representation of the present invention handles ambiguity, incremental attribution, and multiple contexts, as described above, different applications with different "points of view" can add their attributes into the uniform representation. For example, referring to FIG. 43, different applications may be concerned with different things about Tom. Thus, a medical application may be concerned with the fact that Tom is color blind. A personal address book application may be concerned with the fact that Tom is a friend that lives at an address. Finally, a human resources application may be concerned with the fact that Tom was hired on Jul. 1, 1992, is a senior manager, and has an address. As in the example of FIG. 43, sometimes the attributes do not conflict. However, attributes may conflict, as noted above. However, to reiterate, mapping and contexts may be used to disambiguate them. The a-ERD format permits relations on relations. Referring, for example, the a-ERD of FIG. 10, an Internet resource entity participates in a "rendered by" relationship with a user entity, and the "rendered by" relationship participates in an "at" relationship with a time entity. That is, a user rendered an Internet resource at a time.”

Claim 5 and 23 
Pouschine discloses wherein the layout comprises the visual representation of at least a portion of the domain model wherein each of a first plurality of cells is identified by a row identifier and a column identifier; 
Pouschine: (col 6 line 63-67) “Cell address--A specification of one element from each of the dimensions necessary to locate a cell in the datacube. An address is expressed as (element .vertline. element .vertline. . . . .vertline. element). If an element is ambiguous between defined dimensions, it is disambiguated as dimension.element.”
See Fig 3 and 5 for the visual representation of at least a portion of the domain model.
(col 15 line 9-11) “A cell address 100 specifies one element from each of the dimensions necessary to locate a cell 56 in a datacube 52 (see FIG. 2) and can be used to specify UEVs 96.” [correspond to each of a first plurality of cells is identified by a row identifier and a column identifier]
Pouschine discloses the plurality of steps further comprising: 3Application Serial No. 16/795,354 Amendment After Finaldisplaying a second grid on a display device wherein the second grid provides a second view of at least a portion of the domain model, wherein one or more column identifiers of an individual cell in the second grid preserves the row and column identifiers for the corresponding cell in the first plurality of cells.  
Pouschine: Fig 3 illustrate example of displaying a second grid on a display device wherein the second grid provides a second view of at least a portion of the domain model.

    PNG
    media_image1.png
    266
    459
    media_image1.png
    Greyscale

Pouschine: Fig 5 illustrate example for one or more column identifiers of an individual cell in the second grid preserves the row and column identifiers for the corresponding cell in the first plurality of cells.  

    PNG
    media_image2.png
    577
    1011
    media_image2.png
    Greyscale


Claim 8 and 26 
Jung discloses wherein the at least one state corresponding to the at least one cell defines a behavioral attribute, the behavioral attribute comprising at least one of an attribute that establishes the at least one cell as active or inactive, a set of allowed values, a read/write attribute that establishes the at least one cell as read only or read/write, a linkability attribute that establishes the at least one cell as linkable, validation criteria associated with the at least one cell, and a drill-down attribute that establishes whether the at least one cell provides an additional view of at least a portion of the domain model.  
Jung: [0126] FIG. 5 is a block diagram of an environment 500 in which an exemplary software architecture 520 permits applications 540 and services 530 to use different types of stored objects 510/312'. In this case, the stored objects (or information) 510/312' may include structured objects (or information) 510a, active objects 510b, and linear objects 510c. [correspond to the at least one cell defines a behavioral attribute] Mapping (or translation) engines 522 map the different types of objects (or information) to a uniform representation, or a uniform semantic network (or representation), in this instance, an annotated ERD (or a-ERD) to be described in more detail in .sctn. 4.2.3.2.4 below. More specifically, a translator 522a may be used to map structured objects (or information) 510a to the a-ERD format 524. For example, an ERD UML (entity relation diagram--unified modeling language) may be used to map objects having an entity relationship diagram (or ERD) structure to the a-ERD format 524. Another translator 522b may be used to map active objects (or information) 510b to the a-ERD format 524. For example, a "type library" which describes all elements of an active object or a JAVA reflection API may be used to map COMS or JAVA objects, respectively, to the a-ERD format 524. Finally, a translator 522c may be used to map linear objects (or information) 510c to the a-ERD format 524. For example, a parser 522c may be used to parse words found in a text document. Examples of mapping structured, linear, and active objects will be described in .sctn. 4.2.3.2.5 below. An example of the uniform representation, namely annotated ERDs is described in .sctn. 4.2.3.2.4 below.”


Claim 9 and 27 
Jung discloses wherein the behavioral attribute comprises the linkability attribute, the plurality of steps further comprising defining an allowable linkable component, wherein the allowable linkable component comprises a model entity, a model entity attribute, a representation entity, or a representation entity attribute, and wherein a link is established if the linkable component is of a specific model entity type, model entity attribute type, representation entity, or representation entity type. 
Jung: [0134] “Exemplary entity relationship diagrams are shown in FIGS. 7A, 7B, and 9A. [correspond to a defining an allowable linkable component] Before describing these diagrams, a brief overview of the relational model of database design is presented here with reference to FIGS. 6A and 6B. FIG. 6A depicts a relational model of a database which relates a cuisine type identifier(s) (or "CTID") to a restaurant identifier (or "RID"). [correspond to wherein a link is established if the linkable component is of a specific model entity type, model entity attribute type, representation entity, or representation entity type] FIG. 6B depicts a relational model of a database which relates a person/place identifier ("PPID") to a neighborhood(s) identifier (or "NID"). In the relational database vernacular, the table 600a/600b is referred to as the "relation", each row (or record) 610a/610b of the relation 600a/600b is referred to as a "tuple", the number of tuples 610a/610b in the relation 600a/600b is referred to as the "cardinality" of the relation 610a/610b, each column (or field) 620a/620b of the relation 600a/600b is referred to as an "attribute" of the relation 610a/610b, and the number of attributes 620a/620b of the relation 600a/600b is referred to as the "degree" of the relation 600a/600b. A "primary key" 630a/630b is a unique identifier for the relation. Basically, the primary key may be one or more attributes for which no two (2) tuples (or records) have the same value. The degree of the relation will not change with time, though the cardinality of the relation may change with time as tuples (or records) are added and/or deleted. The cardinality of the relation 600a is "N" and the cardinality of the relation 600b is "M". Finally, a domain is a pool of legal values, excluding the "null" value, from which one or more attributes draw their actual values.”

Claim 10 and 28 
Jung discloses wherein the domain model comprises a model entity attribute that includes at least one of a model entity state and a model entity behavior, wherein the model entity state comprises at least one of a variable, a definition, a property, a method, a function, a relation, and an event, and wherein the 4Application Serial No. 16/795,354 Amendment After Final model entity behavior comprises at least one of a variable, a definition, a property, a method, a function, a relation, and an event.  
Jung: [0168] “FIG. 45 is a flow diagram of an exemplary process 330' for mapping various types of objects (or information) to the uniform representation. As shown in decision step 4510 and step 4515, if the object is a database (or an ERD of a database), all attributes are converted to entities using a "has a" relation. (Recall, e.g., FIGS. 8A, 8B, and 9B.) As shown in decision step 4520 and step 4525, if the object has a hierarchical structure, then a directed hypergraph or predicate list in which information entities are related via "parent/child" relations is generated. (Recall, e.g., FIGS. 34A and 34B.) As shown in decision step 4530 and step 4535, if the object has a tabular structure, then a directed hypergraph or predicate list in which a table entity contains column name entities and row number entities and in which the column name and row number entities are related with information entities via "contain" relations is generated. (Recall, e.g., FIGS. 35A and 35B.) Recall that this structure may be compressed as was illustrated with reference to FIG. 40 above. As shown in decision step 4540 and step 4545, if the object has a linear structure, then a directed hypergraph or predicate list in which information entities are related to one another via "preceeds/follows" relations is generated. (Recall, e.g., FIG. 36.) Recall that this structure may be compressed as was illustrated with reference to FIG. 39 above. Finally, as shown in decision step 4550 and step 4555, if the object is an active object (i.e., has methods and perhaps properties), then a directed hypergraph or predicate list in which: (i) the object name is an entity which is related to entities corresponding to properties (or variables) of the object; (ii) the entities corresponding to the properties (or variables) of the object are related to entities corresponding to methods that "get" or "set" those properties (or variables); (iii) the entity corresponding to the object name is related to entities corresponding to methods of the object; and (iv) each of the entities corresponding to methods of the object is related to a parameter list entity which has a "contains" relation to the parameters used or determined by the method, is generated. (Recall, e.g., FIGS. 37A and 37B.)” 


Claim 11 and 29 
Pouschine discloses wherein the domain model comprises at least one of an analytical domain model, a time-series domain model, a financial domain model, and an engineering domain model.  
Pouschine: Col 2 line 9-31) “In response to business needs of this sort, a database architecture called the On Line Analytical Processing database (OLAP) has been developed. This data model is conceptualized as a multidimensional cube or block composed of smaller "cells". A simple three-dimensional model can be visualized as a cube in which data resides at the intersections of elements which comprise the dimensions. A simple example would have divisions of a company "A", "B", and "C" along an "X" axis dimension, time in years, such as "1996", "1997", and "1998" along a "Y" axis dimension, and a financial dimension including the "Sales", "Units", and "Profits" along a "Z" axis. The individual components of the dimensions are called "elements", and in this example include A, B and C from the "company" dimension, Sales, Units and Profits from the "financial" dimension, etc. Once this model is constructed, a user can specify data to be extracted from a particular cell of the model, for example the projected profits expected from B company in the year 1998. The contents of the cells may be accessed from database records for known quantities or they may be calculated by applying known business or mathematical principles to data from the database.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148